Citation Nr: 0002322	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-45 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability, variously diagnosed as schizophrenia, 
major depression, and post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic skin 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his former spouse



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to May 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) New Orleans 
Regional Office (RO) December 1995 rating decision which 
denied service connection for a chronic acquired psychiatric 
disability (listed as PTSD and schizophrenia) and a chronic 
skin disorder.  In July 1998, the case was remanded to the RO 
for a Travel Board hearing, requested by the veteran in 
October 1996; it was held in July 1999.


FINDINGS OF FACT

1.  The veteran served in the 9th Infantry Division which is 
shown to have engaged in combat with the enemy in Vietnam; he 
participated in the Vietnam TET Offensive and Vietnam 
Counteroffensive Phases III-V.

2.  There is a current diagnosis of chronic psychiatric 
disability, including schizophrenia and PTSD, which is 
supported by credible evidence of nexus to active service.

3.  A chronic skin disorder was not evident in service or for 
many years thereafter; competent medical evidence does not 
reveal a current diagnosis of chloracne or porphyria cutanea 
tarda and does not show that the current skin disorder (skin 
tags) is linked to active service, any Agent Orange exposure, 
or any other incident occurring in service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, his current psychiatric disability, variously 
diagnosed as schizophrenia, major depression and PTSD, was 
incurred in active wartime service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(b) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
service connection for a chronic skin disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for chronic disability, 
resulting from injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
on a presumptive basis for psychosis, if the disability is 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 1991).  

In the case of PTSD, clear medical diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link between current 
symptomatology and the in-service stressor, is required.  
38 C.F.R. § 3.304(f) (1998).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  (Id., as 
amended June 18, 1999).

If the veteran had wartime service in Vietnam (as is the case 
here), service connection may also be allowed on a 
presumptive basis for certain diseases associated with 
exposure to Agent Orange, if the disease becomes manifest to 
a compensable degree within a specified period of time after 
the veteran's separation from service.  38 U.S.C.A. § 1116 
(West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) (1998); see also 
McCartt v. Brown, 12 Vet. App. 164 (1999).  The following 
diseases shall be service connected if the veteran was 
exposed to Agent Orange if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne (if the 
disease becomes manifest to a compensable degree within one 
year after the last date on which the veteran was exposed to 
an herbicide agent), Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service records reveal that he served with the 
9th Infantry Division in the capacity of generator operator 
and mechanic in Vietnam from December 1967 to December 1968; 
the 9th Infantry Division is shown to have had extensive 
combat exposure during that time period sustaining numerous 
casualties (see September 1997 records from the U.S. Armed 
Services Center for Research of Unit Records, that confirm a 
named serviceman, whom the veteran allegedly witnessed 
sustain multiple wounds in action, was in fact wounded during 
the reported period of time); although he is not shown to 
have sustained any combat wound or injury and was not awarded 
a combat award or decoration, he participated in the Vietnam 
TET Offensive and Vietnam Counteroffensive Phases III-V.  

His service medical records do not reveal any report or 
clinical finding associated with any 
psychiatric/psychological and/or skin symptomatology or 
disability; no pertinent clinical finding was indicated on 
service separation medical examination in March 1970.

In May 1972, the veteran was hospitalized at a VA facility 
due to blackout spells and chest pain, but no pertinent 
report or finding with regard to history or contemporaneous 
manifestations of psychiatric and/or skin disorders were 
noted during treatment.

Medical records from Long Memorial Hospital and G. Otwell, 
M.D., in May 1972 reveal treatment associated with 
cardiovascular symptoms.  No report or clinical finding was 
made regarding any psychiatric symptom or skin disorder 
during such treatment.

On VA medical examination in June 1972, the veteran did not 
report experiencing any symptoms referable to any psychiatric 
disabilities or skin disorders, and no pertinent findings 
were made on examination.

VA treatment records in September 1994 reveal reports of 
symptoms of nightmares, difficulty sleeping, and a "hostile 
dispute" with his spouse.  

On VA psychiatric examination in July 1995, the veteran 
indicated he did not experience any psychiatric or 
psychological problem prior to Vietnam service, noting that 
he enjoyed the military.  With regard to history of his 
Vietnam service, it was extremely difficult for the examiner 
to obtain clear information as the veteran was extremely 
psychotic, disorganized, and did not make any logical sense.  
Nevertheless, he was able to describe, with graphic detail, a 
number of combat-related incidents where he witnessed other 
soldiers, including close friends, being shot and killed (he 
indicated that although his military specialty in Vietnam was 
generator operator, he often performed guard duty, 
participated in scouting missions, and had significant 
exposure to combat), which reports were "quite believable."  
Reportedly, he began to experience psychotic symptoms in 
Vietnam (hearing voices and seeing visions not perceivable by 
others) which probably made the combat exposure much more 
stressful for him than it was for other servicemen.  Since 
service separation, he reportedly experienced psychiatric 
problems and PTSD symptoms such as nightmares.  The examiner 
indicated that the veteran showed extremely severe levels of 
psychotic symptomatology during the examination and it was 
clear from his verbal report that the symptoms were present 
since his active service; he was unable to concentrate for 
more than 30 or 40 seconds and was incapable of goal-directed 
cognition or behavior, but he was able to relate some vague 
PTSD symptoms such as recurrent nightmares, flashbacks, 
hyper-arousal, distressing thoughts and recollections from 
Vietnam, irritability, and total social isolation, all of 
which were gradually increasing in severity over the past 20 
years (all information obtained from the veteran was 
validated by the examiner in an interview with the veteran's 
spouse who was noted to have been extremely cooperative).  On 
examination, chronic, paranoid type schizophrenia, and 
probable PTSD were diagnosed.  Complete examination and 
testing for PTSD was impossible to perform due to the 
veteran's psychosis, but it was felt that he probably met the 
diagnostic criteria for PTSD.  The examiner opined that there 
was no reason to doubt the long-standing nature of the 
veteran's psychotic symptomatology and it appeared that such 
symptoms had their onset during service.

On VA dermatological examination in July 1995, it was 
indicated that the veteran had about a 10-year history of 
pedunculated lesions in the axilla and on the neck, which 
reportedly occasionally irritated him.  On examination, 
multiple pedunculated flesh-colored papules, 2 millimeters to 
1 centimeter in size, were noted in the axilla of the neck 
and on the chest.  Acrochordons (skin tags) were diagnosed.  

Private medical records from September 1995 to July 1996 
reveal intermittent inpatient and outpatient treatment for 
paranoid schizophrenia and various symptoms and problems 
associated therewith (including marital difficulty leading to 
the veteran's divorce), nightmares, difficulty sleeping, 
social isolation, outbursts of anger and violence, 
hallucinations, and suicidal and homicidal ideation.  During 
treatment, chronic schizophrenia, paranoid type, and 
recurrent major depression were diagnosed.  On examination of 
the skin during hospitalization in July 1996, there was no 
evidence of lesions, rash, active dermatosis, or itching.  

In September 1996, L. Gonzales, M.D., indicated that the 
veteran was incapacitated by disability arising from his 
obsessive-compulsive disorder, major depression with 
psychosis, schizoaffective disorder, and PTSD.  Dr. Gonzales 
also noted that the veteran was "a victim" of Agent Orange.

In November 1996, the veteran furnished the RO a completed 
questionnaire describing, in some detail, the nature and 
extent of his combat exposure in Vietnam, the nature of the 
claimed (combat-related) stressors giving rise to his PTSD, 
and providing the name of a serviceman who reportedly 
sustained multiple combat wounds in his presence.

At a November 1996 RO hearing, the veteran testified that he 
had extensive combat exposure in Vietnam, witnessed many 
soldiers being killed and wounded, and that he had PTSD 
symptoms such as nightmares and flashbacks as a result of 
such combat stress.  He sated that he received ongoing 
treatment for psychiatric disability including PTSD.  As to 
the claimed skin disorder, he testified that he had skin rash 
on parts of his body, which became manifest at some point 
after service separation, believing that they developed as a 
result of Agent Orange exposure in Vietnam (but he 
acknowledged that he was never informed by a physician that 
there was a relationship between his skin disorder and Agent 
Orange).  At that hearing, his former spouse testified that 
they married shortly after his service separation 
(reportedly, she would have married him before service, but 
he did not want her to become a widow so they married after 
he was released from active duty).  She indicated that he did 
not exhibit any psychiatric symptoms prior to service, but 
thereafter he had symptoms such as increased startle 
response, hypervigilance, paranoia, and nightmares.  She 
testified that she received letters from him while he was in 
Vietnam, which described his experiences during combat.  With 
regard to his skin disorder, she testified that he had 
various skin rashes since his return from Vietnam, believing 
that his chronic skin disorder was related to Agent Orange 
exposure in Vietnam.

In December 1998, Dr. Gonzales indicated that the veteran had 
PTSD and schizoaffective disorder and was treated at the 
Donaldsonville Mental Health Clinic since 1988; she 
elaborated on the nature and frequency of his symptoms, 
treatment, and medication.

At a July 1999 Travel Board hearing, the veteran testified 
that he experienced symptoms of nightmares, difficulty 
sleeping, auditory hallucinations, and increased startle 
response (noting that he lived near railroad tracks and was 
startled every time a train passed by his home), despite 
receiving ongoing treatment and therapy (from Dr. Gonzales at 
the Donaldsonville Mental Health Clinic) and regularly taking 
prescribed medication.  With regard to his skin disorder, he 
indicated that he had skin tags on his body for about 6 
years, noting that he did not experience any dermatological 
symptoms prior to service.

Service connection for psychiatric disability

A review of the record indicates that the veteran's claim of 
service connection for a chronic acquired psychiatric 
disability is well grounded.  VA, thus, has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81-82.  
In this regard, the Board notes that all available pertinent 
records have been obtained and associated with his claims 
folder.  On review of such material, the Board is satisfied 
that the veteran has been adequately assisted in the 
development of his claim.

Based on the entire record, the Board believes that the 
evidence supports service connection for a chronic acquired 
psychiatric disability, variously diagnosed as schizophrenia, 
major depression, and PTSD.  Although the veteran's service 
records do not unequivocally document his individual combat 
participation and do not show that he sustained any combat-
related wound or injury during Vietnam service, the records 
do indicate that the 9th Infantry Division of which he was a 
part was involved in combat while the veteran was in Vietnam, 
that he participated in various campaigns in Vietnam 
(including the TET Offensive and 3 Counteroffensive Phases), 
and that he personally witnessed at least one serviceman 
sustain wounds in combat; absent clear evidence to the 
contrary, the Board finds this evidence sufficient to show 
combat exposure.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).

The entirety of the record, including both lay and medical 
evidence, shows that the veteran did not have any psychiatric 
symptoms or disability prior to active service; it indicates 
that some psychoneurotic symptomatology may have been evident 
as early as during active service (see VA psychiatric 
examination report in July 1995), and that the subsequent 
chronic psychiatric disability as a result of stressful 
events in Vietnam.  Moreover, September 1996 and December 
1998 statements from his treating physician reveal that he 
received psychiatric treatment since 1988, and that a 
diagnosis of PTSD was clearly warranted in his case.  While 
it was indicated in July 1995 that the full diagnostic 
criteria for PTSD could not be documented at that time as the 
entirety of the required testing could not be performed due 
to the severity of the veteran's psychosis, the examiner 
believed that the veteran met the diagnostic criteria for 
PTSD; he opined that the veteran's psychiatric symptoms and 
disability were evident for a long time and that there was no 
reason not to believe they had their onset based on his 
combat-related stress in Vietnam.

Resolving the benefit of the doubt in the veteran's favor, 
the evidence of record supports service connection for a 
chronic acquired psychiatric disability, variously diagnosed 
as schizophrenia, major depression, and PTSD.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990); a clear diagnosis of a chronic psychiatric 
disability, including PTSD, has been made, the veteran is 
likely to have been exposed to combat in Vietnam, his 
reported stressors are combat-related and are not 
inconsistent with the circumstances, conditions, or hardships 
of service, and a link between PTSD and service has been 
shown by competent clinical evidence.

Service connection for a chronic skin disorder

Based on the entire evidence of record, the Board finds that 
the claim of service connection for a chronic skin disorder 
is not well grounded.  The veteran and his former spouse 
suggested a link between his chronic skin disorder and 
exposure to Agent Orange in Vietnam.  38 U.S.C.A. 
§ 1116(a)(1) provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and has a disease referred to in 
paragraph (2) of this section, shall be presumed to have been 
exposed during such service to an herbicide agent unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service (the veteran 
satisfies the first prong of the requirement in that he did 
have requisite service in Vietnam).  The specific diseases 
presumed to have been incurred as a result of Agent Orange 
exposure are listed in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e) (1998), as discussed above, and include chloracne 
and porphyria cutanea tarda.  However, such disability is not 
shown to have been diagnosed in service or at any time 
thereafter.  In McCartt v. Brown, 12 Vet. App. 164 (1999), 
the Court held that neither the statutory (38 U.S.C.A. 
§ 1116) nor the regulatory (38 C.F.R. § 3.307(a)(6)(iii)) 
presumption will satisfy the in-service incurrence element of 
Caluza, 7 Vet. App. 498 where the veteran has not developed a 
condition listed in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  Thus, service connection for his chronic skin 
disorder, diagnosed as skin tags, may not be established on a 
presumptive basis.

Dermatological symptoms or disease were not clinically 
evident in service or for many years thereafter.  Although 
skin tags on the veteran's body were noted on VA 
dermatological examination in July 1995, the examiner did not 
suggest that such disability was related to service, any 
Agent Orange exposure therein, or any other incident 
occurring in service.  

Although the veteran is competent to state that he has 
experienced dermatological symptoms for years, he is not 
competent, as a lay person, to make a medical diagnosis of a 
chronic disability or to relate a medical disorder to a 
specific cause.  See Grivois, 6 Vet. App. at 140, citing 
Espiritu, 2 Vet. App. at 494.  Thus, he is not competent to 
provide a medical diagnosis of any chronic skin disorder or 
to conclude, in clinical terms, that any such claimed 
disability is related to active service or any incident 
occurring therein.  To establish service connection for a 
chronic disability, competent medical evidence providing a 
nexus between the current disability and service is required.  
See Caluza, 7 Vet. App. 498. 

Although the veteran and his former spouse can competently 
testify with regard to continuity of personally observable 
dermatological symptoms, and the credibility of their 
testimony in that regard is presumed, see Savage, 10 Vet. 
App. 488 (1997), an etiological nexus, shown by competent 
medical evidence, between a current chronic skin disorder and 
symptoms experienced in service is required.  

The Board notes that application of 38 U.S.C.A. § 1154(b) to 
the veteran's claim of service connection for a chronic skin 
disorder does not make his claim well grounded as competent 
medical evidence of nexus between current disability and 
service is required.  In Libertine, 9 Vet. App. 521, it was 
held that certain disabilities are susceptible to observation 
by lay persons, thus warranting the grant of service 
connection under 38 U.S.C.A. § 1154(b) based on lay 
statements alone, but in other instances, medical evidence of 
nexus to service is still required.  Id. at 524.  In this 
case, the veteran is not competent to provide a medical 
diagnosis of chronic skin disorder or to establish the 
required nexus between wartime service and/or any Agent 
Orange exposure therein and the onset of any current skin 
disorder.

If a claim is not well grounded, the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA has no duty to assist the veteran in the development 
of the claim.  Morton v. West, 12 Vet. App. 477 (1999); 
Murphy, 1 Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).


ORDER

Service connection for a chronic acquired psychiatric 
disability, variously diagnosed as schizophrenia, major 
depression, and PTSD is granted.

Service connection for a chronic skin disorder is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

